ACCEPTED
                                                                                    06-15-00080-cv
                                                                        SIXTH COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                                                                             11/2/2015 12:00:00 AM
                                                                                  DEBBIE AUTREY
                                                                                            CLERK



                                #06-15-00080-CV
                                                        FILED IN
                                                 6th COURT OF APPEALS
                      IN THE COURT OF APPEALS      TEXARKANA, TEXAS
                  SIXTH JUDICIAL DISTRICT OF TEXAS
                                                 11/2/2015 8:15:00 AM
                          TEXARKANA TEXAS            DEBBIE AUTREY
                                                         Clerk

JOHN W BOWERS (APPELLANT)

v

BANK OF AMERICA NA AS SUCCESSOR BY MERGER TO BAC HOME
LOANS SERVICING LP f/k/a COUNTRYWIDE HOME LOANS
SERVICING LP (APPELLEE)

__________________________________________________________________
Appeal from the rotating Court of Travis County: 250th Judicial District
Court Travis County Texas; Trial Court Case #D-1-GN-12-002006:
Honorable Karin Crump, Presiding; NOT Stephen Yelenosky
__________________________________________________________________

 RESPONSE TO MOTION TO DISMISS FOR WANT OF JURISDICTION

TO THE HONORABLE COURT OF APPEALS:
     Comes now Appellant, John W Bowers, who files to respond to the
motion to dismiss for want of jurisdiction:
1      TIME

       The notice of appeal was filed on September 10, 2015 NOT September
14, 2015! See attached file stamp copy as Exhibit A. 75 days from May 29,
2015 is August 12, 2015 NOT July 13, 2015. Accordingly, the Motion for New
Trial was NOT overruled by operation of law. The Notice of Appeal clearly
states that this is an appeal from the denial of the Motion for New Trial. The
appellate record is not due until 120 days after the August 12, 2015 denial of
the Motion for New Trial. There is no want of jurisdiction?

2      APPELLATE RECORD

       The Rule 32.1 material will be filed promptly. Also, a request for the


2015 #521                                                              Page    1
34.5 Clerk’s Record will be filed within the time constraints.

3      PRAYER FOR RELIEF

    WHEREFORE the aforementioned prays that the other side’s motion is
DENIED.

                                                 Respectfully submitted,



                                                Robert Stuart Koelsch
                                                State Bar No 11652020
                                                PO BOX 4790
                                                Lago Vista, Texas 78645-0008
                                                (713) 882-7259 – Phone
                                                (877) 216-5373 – Fax
                                                rkoelsch2013@yahoo.com
                                                Authorized Lawyer

            CERTIFICATE OF SERVICE AND CONFERENCE

     I certify that a true & correct copy of the foregoing has been served in
compliance with TRCP upon the other side(s) on or near the file stamp date,
without further consultation.



                                           Robert Stuart Koelsch

                        AFFIDAVIT/VERIFICATION

       BEFORE ME, the undersigned authority, on this day personally
appeared the Affiant, known to me as the person whose name is subscribed
below as the Affiant, and who, being duly sworn to tell the whole truth, did
depose and respectfully state on his oath as follows:
       “I am the Affiant & am competent to make this affidavit. I further
depose that I have read the previous and foregoing and that every statement
of fact contained therein is true and correct to my personal knowledge as if set


2015 #521                                                                Page   2
out herein at length. It is my intent to incorporate these statements of fact by
reference.
       This affidavit was made under Pine v. Gibraltar Savings Association, 427
S.W.2d 714, 717-18 (Tex. Civ. App. -- Houston [1st Dist.] 1968, no writ), aff'd
after remand, 519 S.W.2d 238 (Tex. Civ. App. -- Houston [1st Dist.] 1975, writ
ref'd n.r.e.).” AFFIANT FURTHER SAYETH NOT.


Printed name: John W Bowers         Affiant


SWORN and SUBSCRIBED to before me on the file stamp date.




                                           Notary Public




2015 #521                                                                Page   3
            EXHIBIT A




2015 #521               Page   4
2015 #521   Page   5
2015 #521   Page   6
                             #06-15-00080-CV

                    IN THE COURT OF APPEALS
                SIXTH JUDICIAL DISTRICT OF TEXAS
                        TEXARKANA TEXAS

JOHN W BOWERS (APPELLANT)

v

BANK OF AMERICA NA AS SUCCESSOR BY MERGER TO BAC HOME
LOANS SERVICING LP f/k/a COUNTRYWIDE HOME LOANS
SERVICING LP (APPELLEE)

__________________________________________________________________
Appeal from the rotating Court of Travis County: 250th Judicial District
Court Travis County Texas; Trial Court Case #D-1-GN-12-002006:
Honorable Karin Crump, Presiding; NOT Stephen Yelenosky
__________________________________________________________________

                                  ORDER

The Appellee’s Motion to Dismiss for Want of Jurisdiction is DENIED.


Appellant’s Motion to Compel a face to face meeting per Travis County Local
Rule 13.3(a) is:



________ GRANTED       ________ DENIED, Appellant’s timely objected.




SIGNED on


                                        _________________________
                                        JUSTIC PRESIDING

2015 #521                                                              Page   7